987 So.2d 111 (2008)
Christian Ellis HODGES, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-1286.
District Court of Appeal of Florida, First District.
June 27, 2008.
Rehearing Denied August 6, 2008.
Teresa J. Sopp, Fernandina Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Upon consideration of the appellant's response to the Court's order of May 2, 2008, the Court has determined that the notice of appeal was not timely filed because the motion for reconsideration was untimely and the rendition of an amended order does not extend the time for seeking appellate review of the original order. See Caldwell v. Wal-Mart Stores, Inc., 980 So.2d 1226, 1229 (Fla. 1st DCA 2008). Accordingly, the appeal is hereby dismissed.
DISMISSED.
WOLF, THOMAS, and ROBERTS, JJ., concur.